In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Hepner, J.), dated July 7, 1999, which, upon a fact-finding order of the same court dated December 8, 1998, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree and unlawful *1040possession of weapons by persons under sixteen (two counts), adjudged her to be a juvenile delinquent and placed her with the New York State Office of Children and Family Services for a period of one year and five months. The appeal brings up for review the fact-finding order dated December 8, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in denying the appellant’s request for an adjournment to file a motion to suppress statements and identification testimony. The appellant had sufficient notice of the grounds supporting such a motion to enable her to timely file the proposed motion, and failed to demonstrate other good cause to entertain the motion (see Family Ct Act § 332.2 [1], [3]).
The appellant’s remaining contention is without merit. Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.